Citation Nr: 0802009	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, lumbar spine, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased initial rating for irritable 
bowel syndrome (IBS) with gastroesophageal reflux disease 
(GERD), currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for allergic 
rhinitis, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for sinusitis, 
currently rated as 0 percent disabling or noncompensable.

5.  Entitlement to an increased rating for hypertension, 
currently rated as 0 percent disabling or noncompensable.

6.  Entitlement to an increased initial rating for 
hemorrhoids, currently rated as 0 percent disabling or 
noncompensable.

7.  Entitlement to an increased initial rating for left knee 
sprain, currently rated as 0 percent disabling or 
noncompensable.

8.  Entitlement to an increased initial rating for left 
Bell's palsy, currently rated as 0 percent disabling or 
noncompensable.

9.  Entitlement to an increased initial rating for left 
olecranon bursitis, currently rated as 0 percent disabling or 
noncompensable.

10.  Entitlement to an increased initial rating for right 
thoracic outlet syndrome, currently rated as 0 percent 
disabling or noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to June 1994.  He served in southwest Asia during 
the Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In November 2006, the veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is in the claims file.

In a March 2007 decision, the Board remanded the veteran's 10 
claims for increased ratings and denied a claim of 
entitlement to service connection for deviated septum.  The 
remanded claims have been returned to the Board for decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's herniated nucleus pulposus, lumbar spine, 
is manifested by less than severe disease with recurring 
attacks, with intermittent relief; forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less and 
there is no favorable ankylosis; nor has there been 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months.

3.  Irritable bowel syndrome (IBS) with gastroesophageal 
reflux disease (GERD), is manifested by less than severe 
disease with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  

4.  Allergic rhinitis is not manifested by polyps.  

5.  Sinusitis is manifested by less than one or two 
incapacitating episodes per year requiring prolonged (four to 
six week) antibiotic treatments, or three to six 
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge.  

6.  Hypertension is manifested by less than evidence of 
diastolic pressure that is predominantly 100 or more or 
systolic pressure predominantly 160 or more; the veteran does 
require medication for control but does not have a history of 
diastolic pressure predominantly 100 or more.  

7.  Hemorrhoids are manifested by less than large, 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue and evidencing frequent recurrences. 

8.  Left knee sprain is manifested by less than slight 
recurrent subluxation or lateral instability, and without 
flexion limited to 45 degrees or extension limited to 10 
degrees.

9.  Left Bell's palsy is manifested by subjective sensation 
of face drooping but less than incomplete or moderate 
paralysis of the seventh (facial) nerve.

10.  Left (minor) olecranon bursitis is manifested by less 
than limitation of flexion of the forearm to 100 degrees or 
limitation of extension to 45 degrees.  

11.  Right thoracic outlet syndrome is manifested by less 
than mild incomplete paralysis of the upper radicular group 
(fifth and sixth cervicals).


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
herniated nucleus pulposus, lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for a rating higher than 10 percent for 
irritable bowel syndrome (IBS) with gastroesophageal reflux 
disease (GERD) have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2007).

3.  The criteria for a rating higher than 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2007).

4.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2007).

5.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

6.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

7.  The criteria for a compensable rating for left knee 
sprain have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

8.  The criteria for a compensable rating for left Bell's 
palsy have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2007).

9.  The criteria for a compensable rating for left (minor) 
olecranon bursitis have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5019 (2007).

10.  The criteria for a compensable rating for right thoracic 
outlet syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 8510 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
RO/AMC dated in April 2002, July 2002, January 2004, March 
2006 and April 2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The veteran filed his claim in February 2002.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in March 2006.  To the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has indicated in August 
2007 that he has no additional evidence to submit.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007)).

The Board does note that the veteran testified before the 
undersigned at a Travel Board hearing in November 2006 as to 
the severity of his disabilities.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examinations have been provided.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Factual Background

Service connection was granted for injury to two lower 
vertebrae in an October 1994 rating decision.  The RO noted 
that the veteran had injured his lower back in a motor 
vehicle accident while in a military vehicle in service.  The 
disability was rated noncompensable.  Service connection was 
also granted at that time for sinusitis and hypertension, 
both also rated noncompensable.  

The veteran filed a claim for increased ratings and for 
service connection in February 2002.  In a December 2002 
decision, the RO assigned a 20 percent rating effective from 
January 2002 for the back and continued the noncompensable 
ratings for sinusitis and hypertension.  The RO granted 
service connection for allergic rhinitis and IBS with GERD, 
both rated 10 percent disabling.  The RO also granted service 
connection for the following disabilities and rated them 
noncompensable: hemorrhoids, left knee sprain, left Bell's 
palsy, left olecranon bursitis and right thoracic outlet 
syndrome. 

Private treatment records from Mesquite Family Physicians, 
date from March 2001 to November 2006 show complaints of 
multiple medical problems including low back pain, GERD, 
burning in his stomach, hypertension, hemorrhoids, hip pain, 
myalgia, sinus pressure and seasonal allergies.  Blood 
pressures in 2001 included elevated readings including 140/90 
in March 2001 and 138/100 in May 2001.  Thereafter, office 
records from October 2001 to November 2006 include 21 blood 
pressure readings.  Of the 21 readings, only four reflect 
elevated blood pressure; with the highest systolic reading 
being 142 and the highest diastolic reading being 94.  It was 
noted in April 2006 that a colonoscopy in 2002 was within 
normal limits.  

In a July 2002 statement, a physician associated with 
Mesquite Family Physicians reported that the veteran suffered 
from chronic lower back pain and that he could not stand for 
prolonged periods.  The doctor noted the veteran used over 
the counter analgesics for pain as needed.  He also noted 
that the veteran had ongoing chronic rectal pain with 
inflamed hemorrhoids, chronic GERD with food regurgitation.  
He was taking Protonix 40 mg daily, allergic rhinitis for 
which immunotherapy had been given, and reportedly had a long 
history of essential hypertension.  

The veteran was afforded VA examinations in July 2002.  
Orthopedic evaluation revealed full range of motion of the 
knees with no pathological signs and no laxity of the 
ligaments or patella pain.  There was crepitus and minor 
tenderness in the left knee.  There was also slight 
resistance when extending the left leg past 155 degrees while 
lying down but this was considered very mild and not 
disabling.  As to the left elbow, the examiner noted the 
history of injury and olecranon drainage in service and 
opined that it looked completely normal.  This was noted to 
be the non-dominant arm.  There were no symptoms at the 
examination.  Range of motion was normal and there were no 
symptoms to support a diagnosis of cubital tunnel syndrome.  

Regarding right thoracic outlet syndrome, the examiner noted 
mild pain in the trapezius muscle as a possible portion of 
this syndrome.  There was mild tenderness and characteristic 
spasm in the right anterior scalene area.  However, the 
examiner noted that in all other respects there was an 
absence of any kind of paresthesias in the C8-T1 distribution 
from the sensory standpoint and all motor functions were 
entirely normal, supporting a very, very mild non-disabling 
right-sided thoracic outlet syndrome.  

Regarding the lumbosacral spine, the veteran reported he was 
now limited to sitting and standing for 30 minutes at a time 
due to low back pain.  He reported no sciatica but did note 
mild pain around the right trochanter.  None of this 
reportedly interfered with employment or activities of daily 
living.  The back was strong on examination.  The veteran 
moved normally.  Deep tendon reflexes were normal.  Straight 
leg raising was normal except for slight pain in the right 
trochanter area while doing the maneuver lying down.  The 
veteran had some paraspinous spasm.  Bending backwards was 
limited to 4 degrees by stiffness but not pain.  Forward 
flexion was to 100 degrees.  Side bending was 20 degrees left 
and right and twisting was 45 degrees bilaterally.  He did 
exhibit guarding and paraspinous spasm.  

During a VA general medical examination in July 2002, the 
veteran reported 3-to-4 loose stools per day without 
significant abdominal pain.  He reported he recently had a 
colonoscopy, had some polyps removed but was told it was 
otherwise normal.  He noted a surgery to repair an 
insufficient stomach valve.  He was taking Protonix tablets 
for acid problems.  He noted he also was on Lotrel for 
hypertension.  

On physical examination, the veteran did not appear acutely 
or chronically ill.  He looked younger than his stated age.  
Blood pressure was 138/86, 138/84.  Abdominal examination 
revealed scars from laparoscopic surgery.  Neurological 
examination was entirely normal.  Diagnoses included IBS 
diagnosed in military and manifested by frequent loose stools 
for which no treatment was prescribed; hemorrhoids, history, 
not seen on examination; Bell's palsy with left facial 
involvement, history with no gross findings on examination; 
hypertension, essential, well-controlled with medication.  

During VA eye examination in July 2002, the examining 
physician noted a history of left Bell's palsy with no 
ophthalmic sequelae.  A VA ENT assessment in July 2002 
revealed normal ear, nose and throat.  There was slight 
swelling of the nasal turbinates but no evidence of mucous.  
The diagnosis included Bell's palsy, completely cleared with 
no evidence of facial weakness (paresis) and allergic 
rhinitis.  The examiner noted no evidence of sinusitis at 
present.  The allergic rhinitis was considered mild to 
moderate.  

The veteran was afforded additional VA examinations in August 
2004.  At that time, he reported he was working as a 
counselor in a local high school.  In an orthopedic 
evaluation, blood pressure was noted to be 147/84.  Straight 
leg raise was negative bilaterally.  Tendon reflexes were 2/4 
bilaterally in the knee and ankle.  Sensation was normal.  He 
could extend the back 30 degrees and flex forward to touch 
the floor.  Lateral motion was 30 degrees bilaterally, and 
rotary movement was 70 degrees bilaterally.  Gait was normal.  
Lumbar muscle tone was normal.  The left knee showed range of 
motion from 0 to 135 degrees.  There was some medial and 
lateral patella tenderness.  There was slight crepitus but no 
laxity.  There was no atrophy or motor weakness.  As to the 
left elbow, range of motion in 0 to 160 degrees, with 
pronation and supination to 90 degrees.  There was slight 
tenderness of the olecranon process.  Left grip, reflex and 
sensory was normal.  The neck showed normal range of motion 
with mild pain in the scalene muscle when turning the head.  

The impression included thoracic outlet syndrome with right-
sided neck pain, minimal symptoms, minimal disability, with 
no significant disability regarding work or personal activity 
and no progression; left olecranon bursitis with minimal 
symptoms, essentially normal examination, minimal disability; 
chronic left knee sprain with minimal symptoms and disability 
and essentially normal examination; and degenerative disc 
disease of the lumbar spine, moderate symptoms but 
essentially normal examination, minimal disability, currently 
stable.  The examiner commented that pain reportedly radiated 
into both legs, and that the veteran used no assistive device 
and the back disability had no effect on his occupation.  
There was no additional limitation based on flare-up.  There 
was no evidence of painful motion, spasm, weakness, or 
tenderness.  He had no incapacitating symptoms in the past 12 
months.  There was no instability of the left knee and mild 
pain in the right neck with no additional limitations during 
flare-ups.  

VA Nose and Sinus examination in August 2004 revealed that 
the veteran received two courses of antibiotics for sinus 
congestion that year.  The examiner noted subacute and 
chronic mucosal edema in the nasal passages.  It was noted 
this was under treatment by an otolaryngologist.  The 
impression was chronic rhinitis under treatment without 
significant nasal passage obstruction; status post sinusitis 
in February and March of this year, now symptomatically 
clear.  There was no disability relating to the nasal septum, 
nose or sinuses.  

Examination with regard to GERD, IBS and hemorrhoids in 
August 2004 revealed no significant or current problems 
involving the anus.  He reported 2 to 3 stools per day and a 
small amount of leakage about once per week.  He reported 
wearing pads, 1 to 2 per day, in his underwear.  As to GERD, 
he was under treatment with Nexium and reported no dyspagia.  
He reported very little pyrosis and his weight was stable for 
20 years.  He was 181 pounds and 5 foot 8 inches tall.  The 
impression was GERD previously manifested with reflux, under 
control and non-disabling; daily stools with leakage 
approximately once a week; with no loss of work based on 
either of these.  Also noted was status post hemorrhoids with 
no symptoms and no disability presently.  Blood pressure was 
147/84, 144/90, and 137/82.  He reported taking Lotrel daily.  
He reported no problems except the need to control his blood 
pressure.  The impression was almost controlled essential 
hypertension, no complications and no disability.  As to 
Bell's palsy, there was a subjective sensation of losing 
control of the right side of the face without significant 
motor deficit.  The veteran was noted to be working regularly 
as a teacher of ROTC in the local high school district.  

VA treatment records dated from December 2004 to January 2005 
show medication refills for acid reflux, rhinitis and 
hypertension.  In December 2004 he reported no dysphagia or 
stomach ache and no joint pain.  

At his hearing before the undersigned, the veteran asserted 
that he was taking increased medication for his back pain and 
was now wearing a brace.  He had trouble going up and down 
stairs.  He also indicated that his other disabilities had 
worsened.  

In January 2007, the veteran underwent a private MRI 
(magnetic resonance imaging) of the lumbar spine.  The 
vertebral bodies were of normal height and alignment.  At L4-
5, there was mild disc bulge without nerve root compression.  
At L5-S1, there was severe decreased disc height and 
desiccation with mild anterior spondylosis which resulted in 
mild biforaminal narrowing with general abutment of the 
exiting right L5 nerve root.  

The veteran was afforded multiple VA medical examinations in 
May 2007.  

A report of May 7, 2007, VA intestine examination reflects 
that the examiner reviewed the claims folder.  The veteran 
described current allergy symptoms to cut grass and strong 
winds controlled with use of Allegra.  He noted that the 
described antigens brought on sinusitis.  He was taking daily 
hypertension medication.  He denied residual affects of 
Bell's palsy.  He noted a flare-up of hemorrhoids once every 
six months.  He treated this with a hot bath and Preparation 
H.  He denied needing bedrest.  He noted that Nexium was 
helping him control all GERD problems.  He was currently 
teaching ROTC at the local high school.  On examination, gait 
was normal.  Blood pressure was 148/90, 144/80, 138/80.  His 
head and face were without scars or deformities.  Sinus 
cavities were without pain or tenderness.  He reported 
walking and driving 2 to 3 miles per day.  He avoided stairs 
due to back pain.  The abdomen showed mild epigastric 
tenderness to deep palpation.  As for external hemorrhoids, 
there was no active inflammation and negative thrombosis.  
Guaic stool was negative.  Neurological examination showed no 
noted abnormalities.  The impression was Bell's palsy with no 
residual, hypertension, GERD, and external hemorrhoids.  

A report of May 15, 2007, otolaryngology examination reflects 
evaluation for rhinitis, sinusitis, and Bell's palsy.  The 
claims folder was reviewed.  The veteran complained of a 
drooping sensation of the right side of the mouth.  He also 
complained of runny nose and congestion and noted he was on 
Allegra and Flonase.  He reported three antibiotic treatments 
over the last year for sinusitis or upper respiratory 
infection.  He noted he missed on day of work due to the 
problem.  Examination of the nose revealed only minimal 
swelling of the turbinates.  There was no mucopus present in 
the nose or nasopharynx.  There were no crusting or polyps.  
Nasal passages appeared wide open.  Mouth and oropharynx 
showed no residual of Bell's palsy.  Facial weakness could 
not be detected.  CT scan revealed small mucosal retention 
cyst of the left maxillary sinus considered a minor 
abnormality.  Diagnoses included allergic rhinitis, evidence 
of only minimal left maxillary sinusitis and history of 
Bell's palsy with no apparent residuals.  The examiner 
commented that the veteran's complaints appeared out of 
proportion to the minimal findings.  

The veteran was afforded an orthopedic examination May 15, 
2007.  In an addendum dated later that month, the VA 
physician who performed the orthopedic evaluation indicated 
that he had reviewed the claims folder.  The veteran's 
relevant history was noted.  He complained of current 
constant low back pain.  The pains reportedly averaged 6/10 
on a severity scale with 10 being the worst.  Occasionally 
they were 8/10.  Pain was aggravated by standing, and would 
go into the right leg.  Numbness was also noted in the right 
leg.  He noted his back bothered his occupation as a ROTC 
instructor at high school.  He could not climb stairs.  He 
reported no incapacitating episodes this year.  He denied 
incontinence.  The left knee was painful daily at a 6/10.  
His left elbow hurt daily, 6-7/10.  His right shoulder had 
daily pain at 5/10.  

On physical examination, the spine appeared normal and 
without deformity.  Flexion was 0 to 80 degrees without pain.  
Lateral flexion was 0 to 25 degrees, lateral rotation was 0 
to 30 degrees.  Deep tendon reflexes were normal as were 
motor skills.  There was no muscle atrophy.  Active range of 
motion did not produce weakness, fatigue or incoordination.  
There was no additional loss of range of motion with 
repetitive movement.  Straight leg raising was 0 to 80 
degrees without pain.  Gait was normal.  

As to the left knee, there was no deformity, swelling or 
tenderness.  Range of motion was from 0 to 130 degrees.  
Ligaments were stable.  There was no laxity or instability.  
Active range of motion did not produce weakness, fatigue or 
incoordination.  

As to the left elbow, there was no deformity, swelling or 
tenderness.  Range of motion was from 0 to 75 degrees without 
pain and 72 degrees with pain.  Active range of motion did 
not produce weakness, fatigue or incoordination.  

X-rays were obtained.  The diagnosis included lumbar spine L5 
disc disease with chronic low back pain.  X-rays show 
degenerative joint disease, narrowing of L4-5, L5-S1, spurs 
and vacuum phenomena.  Also noted was left knee strain with 
negative X-ray; left elbow strain with negative X-ray, right 
shoulder sprain with negative X-ray, and no evidence of 
thoracic outlet syndrome.  

Laws & Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes (DC) identify the various 
disabilities.  38 U.S.C.A. § 1155.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods

The Court has also held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.  Both of the issues on appeal are of this nature.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Herniated nucleus pulposus, lumbar spine

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).  In this case, 
the time periods that are being considered for an increased 
rating are before and after the effective date of the change 
in the regulations for intervertebral disc syndrome (IVDS) 
(amended September 23, 2002) and the general rating formula 
for the spine (amended September 26, 2003).  

The veteran's lumbar disorder had been rated 20 percent 
disabling under Diagnostic Code (DC) 5293 of the former 
criteria which is for intervertebral disc syndrome.  He is 
now rated under DC 5243.  There are multiple DC's that must 
be considered as this claim spans the years during which the 
code was revised for spine disorders.  

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 



General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

The above rating criteria, both old and new, provide for a 
rating higher than the veteran's current 20 percent rating 
where it is shown that there are severe incapacitating 
episodes of the lumbar spine symptoms which are in excess of 
those noted for the 20 percent rating.  The record does not 
reflect that the veteran has experienced such episodes, as 
defined by VA, with the frequency required for a rating in 
excess of 20 percent.  The veteran has not indicated that he 
has been ordered to bed rest or that he sought emergency 
treatment for the back at least 4 weeks but less than 6 weeks 
during the past 12 months.  Thus, his assertions as to 
treatment fall short of the number required for a rating in 
excess of 20 percent.  

Nor has the veteran demonstrated severe disc disease; 
complaint, examinations and treatment notes show a lack of 
recurring attacks, with intermittent relief.  Neurological 
findings have been overwhelmingly minimal.  

Moreover, although the veteran has a history of injury to the 
back and disc disease and degenerative joint disease, there 
is no evidence of forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, which would provide for an increased 
rating under other the relevant criteria.  In this regard, 
the Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA and 
private treatment records dated from 2001 to the present; the 
reports of VA examination dated in 2002, 2004 and 2007; and 
the contentions of the veteran and his representative 
regarding his claim.

Thus, based on review of the above evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's lumbar 
disorder.  Over the time period relevant to the appeal, 
neither the examinations of record, including X-ray studies 
of the spine, nor the other competent medical evidence of 
record establishes that the veteran's cervical spine 
disability is characterized by incapacitating episodes of a 
total duration of 4 to 6 weeks over a year period, or 
ankylosis to any degree, or specific limitations of range of 
motion, as required for a rating higher than 20 percent under 
the revised and former criteria.

Thus, he is not entitled to a rating higher than 20 percent 
under the former criteria at DC 5293 or the revised General 
Rating Formula for Diseases and Injuries of the Spine at any 
time from January 2002, to the present.

The veteran has complained of back pain and numbness, and 
pain with standing, and the Board has given consideration to 
this pain and the functional loss due to pain on motion under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
lumbar spine and disc disease are contemplated in the current 
20 percent rating assigned to the condition.  There is no 
compelling indication that pain, due to disability of the 
spine, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned for 
reasons noted above.  In fact, VA examination findings 
specifically contradict such a finding.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.  Moreover, without taking into 
consideration the complaints of pain, the current evaluation 
arguably could not be justified.

IBS with GERD

The veteran's IBS with GERD is rated as 10 percent disabling 
under DC 7319.  

7319
Irritable Colon Syndrome:

Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress
30

Moderate; frequent episodes of bowel disturbance 
with abdominal distress
10

Mild; disturbances of bowel function with 
occasional episodes of abdominal distress
0
38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).  

The veteran has not described, nor has the clinical evidence 
shown manifestations which approach the criteria for a 30 
percent rating.  During a VA general medical examination in 
July 2002, the veteran reported 3 -4 loose stools per day 
without significant abdominal pain.  Examination in August 
2004 revealed no significant or current problems involving 
the anus, 2 to 3 stools per day and a small amount of leakage 
about once per week.  He reported wearing pads, 1 to 2 per 
day, in his underwear.  As to GERD, it has been largely 
controlled with Nexium as noted in 2004 and 2007.  He has 
reported stable weight for 20 years.  Neither GERD nor IBS 
caused loss of work.  In 2007 examination, the abdomen showed 
mild epigastric tenderness to deep palpation without other 
significant manifestations.  
Based upon the evidence of record, the Board finds the 
veteran's service-connected IBS with GERD has been manifested 
by less than the criteria for a 30 percent rating.  There is 
no evidence in the examination or treatment records of 
increased severity to support a 30 percent rating.  The 
preponderance of the evidence is against the claim.  

Allergic rhinitis & Sinusitis

Allergic rhinitis is rated 10 percent disabling under DC 
6522, while sinusitis is rated noncompensable under DC 6513.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6513 (2007).  

652
2
Allergic or vasomotor rhinitis:

With polyps 
30

Without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10

38 C.F.R. § 4.97, Diagnostic Code 6522 (2007)

651
3
Sinusitis, chronic:

Following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, 
and purulent discharge or crusting after repeated 
surgeries
50

Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting
30


One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting
10

Detected by an x-ray only
0
38 C.F.R. § 4.97, Diagnostic Code 6513 (2007)

Based upon the evidence of record, the Board finds the 
service-connected rhinitis is not manifested by polyps.  The 
record simply does not show that finding with respect to the 
veteran's rhinitis.  The Board notes that a scan did reveal 
an incidental finding of a cyst, which was considered non-
disabling and not the cause of the veteran's nasal 
complaints.  Thus, the Board finds that the criteria for an 
increased rating for rhinitis have not been met.  

Moreover, as to sinusitis, the Board finds the veteran's 
disorder is manifested by less than the criteria required for 
a compensable rating.  The veteran has not had one or two 
incapacitating episodes per year of sinusitis.  Though he did 
report a two episodes over a year's time which required 10 or 
14 day administration of antibiotics, the initial treatment 
was noted to be for allergic rhinitis.  Furthermore, he had 
not required prolonged (lasting four to six weeks) antibiotic 
treatment, nor has he demonstrated three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
records from Mesquite Family Physicians do not show treatment 
for a condition of that severity or frequency.  The VA 
treatment records do not reflect such treatment.  

The Board further finds the service-connected disorders are 
appropriately rated under the criteria for diagnostic code.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

The preponderance of the evidence is against an increased 
rating for allergic rhinitis or sinusitis.  

Hypertension

710
1
Hypertensive vascular disease (hypertension and isolated 
systolic hypertension):

Diastolic pressure predominantly 130 or more 
60

Diastolic pressure predominantly 120 or more 
40


Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more 
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who 
requires continuous medication for control 
10
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007)

Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation. 
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

In this case, in statements in support of his claim the 
veteran asserted that his hypertension was more severely 
disabling than indicated by the present evaluation.  VA 
examinations and private treatment notes discussed in this 
decision, however; contradict this assertion and compel a 
conclusion that the criteria for a compensable rating are not 
met.  Blood pressure readings have showed that, since the 
veteran has been on medication, he has not had diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160.  Though he is on medication, he does not 
have a history of diastolic pressure predominantly 100.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected hypertension is presently 
manifested by a history consistent with diastolic pressure 
readings that are predominantly less than 100 and systolic 
pressure less than 160.  The reported VA examination blood 
pressure findings are consistent with the other extensive and 
competent evidence of record.  Therefore, entitlement to a 
compensable rating for hypertension is not warranted.

Hemorrhoids

The veteran's hemorrhoids have been evaluated under DC 7336.  
See 38 C.F.R. § 4.114, DC 7336.  

7336
Hemorrhoids:

with persistent bleeding and with secondary anemia, 
or with fissures
20

large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).  

The veteran is not entitled to a compensable rating for 
hemorrhoids because the medical evidence of record does not 
indicate his hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  VA examinations in July 2002, August 
2004 and May 2007 reflect virtually no symptomatology.  
Hemorrhoids were noted in the May 2007 examination but were 
considered to be asymptomatic, with no inflammation and no 
thrombosis.  The veteran reported he used Preparation H when 
he had an attack, once every 6 months.  

In sum, the evidence indicates the veteran's hemorrhoids are 
no more than mild or moderate in nature.  For this reason, 
his claim for a compensable rating must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in his favor.  See 38 
C.F.R. § 4.3.  

Left knee sprain

The veteran's left knee is rated under DC 5257.

5257
Knee, other impairment of
Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

The Board will also consider ratings based on range of motion 
related to the knee.  

5260
Leg, limitation of flexion: 

Flexion limited to 15 degrees
30

Flexion limited to 30 degrees
  
20

Flexion limited to 45 degrees
10

Flexion limited to 60 degrees
20

Flexion limited to 100 degrees
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

5261
Leg, limitation of extension: 

Extension limited to 45 degrees
50

Extension limited to 30 degrees
 40

Extension limited to 20 degrees
30

Extension limited to 15 degrees
20

Extension limited to 10 degrees
10

Extension limited to 5 degrees
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  

The record reflects that the veteran does not have 
instability of the left knee, nor does he demonstrate 
sufficient limitation of motion to warrant a compensable 
rating.  The VA examinations in 2002, 2004 and 2007 fail to 
show any instability.  Range of motion is far in excess of 
that required for a compensable rating.  
In sum, the evidence indicates the veteran's knee does not 
meet the criteria for an increased rating.  For this reason, 
his claim for a compensable rating must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in his favor.  See 38 
C.F.R. § 4.3.  

Left olecranon bursitis

The veteran's left olecranon is rated according to bursitis, 
DC 5019, which is rated based on limitation of motion of the 
affected part.  In this case, that part is the elbow.  Thus, 
the Board must consider DC 5206 or DC 5207.  

5206
Forearm, limitation of flexion: (minor)

Flexion limited to 45 degrees
40

Flexion limited to 55 degrees
   
30

Flexion limited to 70 degrees
20

Flexion limited to 90 degrees
20

Flexion limited to 100 degrees
10

Flexion limited to 110 degrees
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2007).  

5207
Forearm, limitation of extension: (minor)

Extension limited to 110 degrees
40

Extension limited to 100 degrees
   
30

Extension limited to 90 degrees
20

Extension limited to 75 degrees
20

Extension limited to 60 degrees
10

Extension limited to 45 degrees
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2007).  

The record reflects that the veteran does not demonstrate 
sufficient limitation of motion to warrant a compensable 
rating for his left olecranon.  The VA examinations in 2002, 
2004 and 2007 show range of motion is far in excess of that 
required for a compensable rating.  

In sum, the evidence indicates the veteran's left olecranon 
bursitis does not meet the criteria for an increased rating.  
For this reason, his claim for a compensable rating must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to resolve 
in his favor.  See 38 C.F.R. § 4.3.  

Left Bell's palsy

The veteran's left Bell's palsy is rated under DC 8207.  

Seventh (facial) cranial nerve
8207
Paralysis of

Complete
30

Incomplete, severe
   
20

Incomplete, moderate
10
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2007).  

The record reflects that the veteran does not demonstrate 
sufficient incomplete paralysis to warrant a compensable 
rating for residuals of Bell's palsy.  The VA examinations in 
2002, 2004 and 2007 repeatedly show no nerve or optical 
residuals and examiners have observed that the veteran's 
perception of drooping face at times is subjective.  

In sum, the evidence indicates the veteran's Bell's palsy 
does not meet the criteria for an increased rating.  For this 
reason, his claim for a compensable rating must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in his favor.  
See 38 C.F.R. § 4.3.  

Right thoracic outlet syndrome

The veteran's right thoracic outlet syndrome is rated under 
DC 8510.  
Upper radicular group (major)
8510
Paralysis of

Complete; all shoulder and elbow movements lost or 
severely affected, hand and wrist movements not 
affected
70

Incomplete, severe
  
50

Incomplete, moderate
40

Incomplete, mild
20
38 C.F.R. § 4.124a, Diagnostic Code 8510 (2007).  

The record reflects that the veteran does not demonstrate 
sufficient incomplete paralysis to warrant a compensable 
rating for his right thoracic outlet syndrome.  The VA 
examinations in 2002, 2004 and 2007 repeatedly show no 
significant nerve abnormality related to thoracic outlet 
syndrome.  

In sum, the evidence indicates the veteran's right thoracic 
outlet syndrome does not meet the criteria for an increased 
rating.  For this reason, his claim for a compensable rating 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to resolve 
in his favor.  See 38 C.F.R. § 4.3.  The Board has reviewed 
the rating schedule and can find no other Diagnostic Codes 
that are more favorable.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).

Additional Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that any of the service-connected 
disabilities has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The record is replete with reference to the 
veteran's long-time employment as a high school instructor.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
ratings adequately reflect the clinically established 
impairments experienced by the veteran at all times relevant 
to this decision as to the issues on appeal.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for herniated nucleus 
pulposus, lumbar spine, currently rated as 20 percent 
disabling is denied.

Entitlement to an increased initial rating for irritable 
bowel syndrome (IBS) with gastroesophageal reflux disease 
(GERD), currently rated as 10 percent disabling is denied.

Entitlement to an increased initial rating for allergic 
rhinitis, currently rated as 10 percent disabling is denied.

Entitlement to an increased rating for sinusitis, currently 
rated as 0 percent disabling or noncompensable is denied.

Entitlement to an increased rating for hypertension, 
currently rated as 0 percent disabling or noncompensable is 
denied.

Entitlement to an increased initial rating for hemorrhoids, 
currently rated as 0 percent disabling or noncompensable is 
denied.

Entitlement to an increased initial rating for left knee 
sprain, currently rated as 0 percent disabling or 
noncompensable is denied.

Entitlement to an increased initial rating for left Bell's 
palsy, currently rated as 0 percent disabling or 
noncompensable is denied.

Entitlement to an increased initial rating for left olecranon 
bursitis, currently rated as 0 percent disabling or 
noncompensable is denied.

Entitlement to an increased initial rating for right thoracic 
outlet syndrome, currently rated as 0 percent disabling or 
noncompensable is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


